              Case 2:21-cv-00857-RSM Document 9 Filed 09/10/21 Page 1 of 1




 1

 2
                                UNITED STATES DISTRICT COURT
 3
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 4

 5   KEVIN AND LINDSEY GRIFFIN,                           CASE NO. C21-857RSM
     individually and on behalf of their marital
 6   community,                                           ORDER GRANTING STIPULATED
                                                          MOTION TO STAY
 7                             Plaintiffs,

 8             v.

 9   ALLSTATE VEHICLE AND PROPERTY
     INSURANCE COMPANY,
10
                               Defendant.
11
            This matter came before the Court on Plaintiffs Kevin and Lindsay Griffin and
12
     Defendant Allstate Vehicle and Property Insurance Company’s Stipulated Motion for Stay.
13
     Dkt. #7. The Court has reviewed the Motion and is fully apprised of the same as well as the
14
     Court file herein. Accordingly, the Court hereby ORDERS:
15
            1. The parties’ Stipulated Motion to Stay, Dkt. #7, is GRANTED;
16
            2. All proceedings in this case shall be stayed until January 31, 2022; and
17
            3. The parties shall file a Joint Status Report on or before February 8, 2022, regarding
18
               the future of this case.
19
            DATED this 10th day of September, 2021.
20

21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE

24

     ORDER GRANTING STIPULATED MOTION TO STAY - 1
